DETAILED ACTION
This Office Action is in response to the communication filed on 01/08/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per instant Amendment, submitted on 01/08/2021, claims 1 and 3-15 have been examined and are pending; claims 1, 8 and 15 are independent claims.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/08/2021 has been entered.
Response to Arguments
In attempt to accelerate the prosecution process per Applicant’s request (Applicant Arguments/Remarks, 01/08/2021, page 12), the Examiner has contacted the Applicant’s representative Mr. Lorenze, Todd (Reg. No. 39,754), at (415) 954-0261, on 04/27/21, and left a voicemail requesting an examiner interview to discuss examiner amendment and possible notice of allowance. On, 05/12/2021, the Examiner made another attempt to reach applicant, leaving another voice mail for Mr. Lorenze. However, the Examiner has not received any response, and, unfortunately, no discussion on examiner amendment was made.

Applicant’s arguments with respect prior-art rejections to claims 1 and 3-15, filed on 01/08/2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objection
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits.
As to claim 7, the claim depends from claim 1 or 2. However, claim 2 has been cancelled, and therefore, deleting the reference to claim 2 from claim 7 be proper 
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frochlich et al (“Frochlich,” US 2007/0208800, published on 09/06/2007), in view of Mendelson (“Mendelson,” US 7,310,629, patented on 12/18/2007), and further in view Zhan et al (“Zhan,” US 8,352,999, published on 01/08/2013).
As to claim 1, Frochlich teaches Electronic laboratory notebook (ELN) system (Frochlich: pars 0001, 0008, 0019-0021; Fig 1, electronic laboratory notebook (ELN) system), comprising an ELN managing application being hosted by an ELN service provider (Frochlich: pars 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server), the ELN managing application being accessible for clients via the Internet and being configured for managing the access of the clients on the electronic laboratory notebook represented by ELN data in an ELN database hosted by the ELN service provider (Frochlich: pars 0019-0021; Fig 1, an electronic laboratory notebook (ELN) that is running as client workstation/device connected over the Internet, a distributed communication network or LAN),
an ELN host server and the ELN database stored on the ELN host server, the ELN data in the ELN database containing data entries (Frochlich: pars 0019-0021; Fig 1, the sever, along with a ELN application server, performs as electronic laboratory notebook (ELN) host server, and contains an ELN database and a long term archive to store data for providing appropriate data storage for one or more client work stations),
a client computer being located on premises of the client and connected to the internet (Frochlich: pars 0001, 0004, 0019-0021; Fig 1, the electronic laboratory notebook (ELN) such as E-Notebook, that is running as client workstation/device and connected over the Internet, a distributed communication network or LAN),
the client computer running a client software to communicate with the ELN managing application via the Internet (Frochlich: pars 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server).
Frochlich does not explicitly teach [database] which contain the references to ELN files, the ELN files being stored separately from the ELN database and being stored on a local storage server, the local storage server being located on premises of the client and connected to the client computer, the local storage server being configured for storing the ELN-files, which include content of the ELN and which are referenced by the data entries of the ELN database, and the ELN managing application being configured for controlling, in dependence on the client’s access rights, the transfer of the ELN-files between the local storage server and the client computer.
However, in an analogous art, Mendelson teaches [database] which contain the references to ELN files, the ELN files being stored separately from the ELN database and being stored on a local storage server (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, teach of a system/method for de-centralized file storage and management, where one or more content/multimedia data files are stored in client machine or a storage connected with client [i.e. local storage], and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and maintained on the server), and
the ELN-files, which include content of the ELN and which are referenced by the data entries of the ELN database (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, one or more content/multimedia data files are stored in client machine or a storage connected with client [i.e. local storage], and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and stored and maintained on the server for permitting access/transfer of the content/multimedia data files based on the verification of the associated reference ID of the file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meldonson with the method/system of Frochlich for the benefit of providing a user with a means for creating index of file reference IDs of the protected files, such as ELN-flies, and storing in the server location, for server to control the access/transfer of the file verifying the associated reference ID (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67). 
Mendelson discloses the control the access/transfer of the file verifying the associated reference ID, as addressed above, and additionally, discloses permitting file transfer from a first client to a second client utilizing the server stored index of reference IDs associated with files stored at first client (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67), but Frochlich or Mendelson does not explicitly teach the ELN managing application being configured for controlling, in dependence on the client’s access rights, the transfer of the ELN-files between the local storage server and the client computer.
(Zhan: col 1, lines 07-67, col 2, lines 1-7, discloses a known methods in the prior art and background discussion, where Lightweight Directory Access Protocol (LDAP) controls a client’s access to a data file that is stored in another server [i.e. data server], datastore or database. Client’s access/retrieval request to a data file is managed by the directory server using an index or directory for a de-centralized data storage and management).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhan with the method/system of Frochlich and Mendelson for the benefit of providing a user with a means for providing an obvious option, for the combination of Frochlich and Mendelson, to implement a de-centralized file storing and management system to store a client’s file to a local storage separate from the client and the server, and providing the client a secure access/retrieve to the file using the index/reference-ID of the file (Zhan: col 1, lines 07-67, col 2, lines 1-7). 
As to claim 3, Frochlich, Mendelson, and Zhan teaches the ELN system of claim 1 or 2, 
Frochlich further teaches wherein the ELN managing application is configured for controlling the upload of ELN-files from the client computer to the local storage server by implementing, or causing the execution of, at least the following steps:
•    receiving a signal from the client software at the ELN managing application indicating that at least one data object is to be entered into the ELN system, in particular to (Frochlich: pars 0006, 008, 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server for performing steps for security of data storage, manage, and transfer),
•    let the ELN host server, which in particular stores the ELN database, in particular the ELN managing application, generate a unique identifier (ID) and, preferably for the purpose of encryption, a public key, and send this back to the client software (Frochlich: pars 0094, 0098, 0112, implementing Public Key Infrastructure that employs digital certificates to provide a full set of security services),
•    present at the client computer an upload dialog for selecting at least one file, containing the at least one data object (Frochlich: pars 0070, 0094, 0098, 0110-0114, object of data is protected using a thumbprint for each version of data object associated with user credentials),
•    let the client software send the at least one file to the local storage server, along with the ID and the public key (Frochlich: pars 0094, 0098, 0112, Public Key Infrastructure is used controlling data access).
As to claim 4, Frochlich, Mendelson, and Zhan teaches the ELN system of claim 3,
Frochlich and Mendelson further teaches wherein the ELN managing application is configured for controlling the upload of ELN-files from the client computer to the local storage server by implementing, or causing the execution of, at least the following steps: let the local storage server store the at least one file and associate the ID with the at least one file, let the local storage server generate a hash value in dependence on the at least one file, (Frochlich: pars 0098-100, Public Key Infrastructure; object data is hashed and subsequently encrypted with an internal private key thumb print of the object, using secure hashing algorithm SHA-1 and the digital signature algorithm (DSA). Mendelson, col 17, lines 51-58, encrypting the unique song ID and embedding the encrypted value in the MP3 file for comparison with the song ID in the song ID field. The authentication certificate may even involve encrypting the MP3 file itself with an encrypted key derived from the song ID).
As to claim 5, Frochlich, Mendelson, and Zhan teaches the ELN system of claim 4, 
Frochlich and Mendelson further teaches wherein the ELN managing application is configured for controlling the upload of ELN-files from the client computer to the local storage server by implementing, or causing the execution of, at least the following step: let the client software forward the encrypted message containing at least the hash value and the metadata to the ELN managing application, and/or in particular to the ELN host server (Frochlich: pars 0098-100, Public Key Infrastructure; object data is hashed and subsequently encrypted with an internal private key thumb print. Mendelson, col 17, lines 51-58, encrypting the unique song ID and embedding the encrypted value in the MP3 file for comparison with the song ID in the song ID field. The authentication certificate may even involve encrypting the MP3 file itself with an encrypted key derived from the song ID).
As to claim 6, Frochlich, Mendelson, and Zhan teaches the ELN system of claim 5, 
Frochlich and  Mendelson further teaches wherein the ELN managing application is configured for controlling the upload of ELN-files from the client computer to the local storage server by implementing, or causing the execution of, at least the following steps: let the ELN managing application, and/or in particular the ELN host server, decrypt the message containing at least the encrypted hash value and the metadata, using a private key, let the ELN managing application, and/or in particular the ELN host server, store the metadata extracted from the decrypted message that includes at least the hash value and the metadata, along with the ID, in the ELN database (Frochlich: pars 0098-100, Public Key Infrastructure for encryption and decryption. Data object data is hashed and subsequently encrypted with an internal private key thumb print of the object, using secure hashing algorithm SHA-1 and the digital signature algorithm (DSA). Mendelson, col 5, lines 60-63, col 17, lines 51-58, encrypting the unique song ID and embedding the encrypted value in the MP3 file for comparison with the song ID in the song ID field. The authentication certificate may even involve encrypting the MP3 file itself with an encrypted key derived from the song ID. Identifier is a digital hash extracted from its respective multimedia file).
As to claim 7, Frochlich, Mendelson, and Zhan teaches the ELN system of any of the claims 1 [or 2], 
Frochlich, Mendelson, and Zhan further teaches wherein the ELN managing application is configured for controlling the download of ELN-files from the local storage server as requested by the client computer, by implementing, or causing the execution of, at least the following steps: let the ELN managing application receive a query of the client (Frochlich: pars 0051-0058; Fig 1, the ELN managing application receive a query of the client software indicating that the client seeks to download at least one data object, which was previously entered into the ELN system. Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, one or more content/multimedia data files are stored in client machine or a storage connected with client, and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and stored and maintained on the server for permitting access/transfer of the content/multimedia data files based on the verification of the associated reference ID of the file. Zhan: col 1, lines 07-67, col 2, lines 1-7, client’s access to a data file that is stored in another server [i.e. data server], datastore or database. Client’s access/retrieval request to a data file is managed by the directory server using an index or directory for a de-centralized data storage and management).
As to claim 8, Frochlich teaches method for managing an electronic laboratory notebook (ELN) system (Frochlich: pars 0001, 0006, 0008, 0019-0021; Fig 1, electronic laboratory notebook (ELN) system performing method steps for security of data storage, manage, and transfer), comprising the steps of
providing an ELN managing application, which is hosted by an ELN service provider (Frochlich: pars 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server), which is accessible for clients via the Internet and which is configured for managing the access of the clients on the electronic laboratory notebook represented by ELN data in an ELN database stored on an ELN host server and hosted by the ELN service provider (Frochlich: pars 0019-0021; Fig 1, an electronic laboratory notebook (ELN) that is running as client workstation/device connected over the Internet, a distributed communication network or LAN), the ELN data in the ELN database containing data entries (Frochlich: pars 0019-0021; Fig 1, the sever, along with a ELN application server, performs as electronic laboratory notebook (ELN) host server, and contains an ELN database and a long term archive to store data for providing appropriate data storage for one or more client work stations),
receiving, via the Internet and by means of the ELN managing application (Frochlich: pars 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server), a query of a client software, which runs on a client computer being located on premises of the client, (Frochlich: pars 0051-0058; Fig 1, the ELN managing application receive a query of the client software indicating that the client seeks to download at least one data object, which was previously entered into the ELN system).
Frochlich does not explicitly teach [database] which contain the references to ELN files, the ELN files being stored separately from the ELN database and being stored on a local storage server, and which include content of the ELN and which are referenced by the data entries of the ELN database, between the client computer and the local storage server, which is located on premises of the client and configured for storing the ELN files.
However, in an analogous art, Mendelson teaches [database] which contain the references to ELN files, the ELN files being stored separately from the ELN database and being stored on a local storage server (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, teach of a system/method for de-centralized file storage and management, where one or more content/multimedia data files are stored in client machine or a storage connected with client [i.e. local storage], and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and maintained on the server), and
which include content of the ELN and which are referenced by the data entries of the ELN database, between the client computer and the local storage server, which is located on premises of the client and configured for storing the ELN files (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, one or more content/multimedia data files are stored in client machine or a storage connected with client [i.e. local storage], and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and stored and maintained on the server for permitting access/transfer of the content/multimedia data files based on the verification of the associated reference ID of the file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mendelson with the method/system of Frochlich for the benefit of providing a user with a means for creating index of file reference IDs of the protected files, such as ELN-flies, and storing in the server location, for server to control the access/transfer of the file verifying the associated reference ID (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67). 
Mendelson discloses the control the access/transfer of the file verifying the associated reference ID, as addressed above, and additionally, discloses permitting file transfer from a first client to a second client utilizing the server stored index of reference IDs associated with files stored at first client (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67), but Frochlich or Mendelson does not explicitly teach controlling, by means of the ELN managing application and depending on the client’s access rights, the transfer of the ELN-files between the client computer and the local storage server.
However, in an analogous art, Zhan teaches controlling, by means of the ELN managing application and depending on the client’s access rights, the transfer of the ELN-files between the client computer and the local storage server (Zhan: col 1, lines 07-67, col 2, lines 1-7, discloses a known methods in the prior art and background discussion, where Lightweight Directory Access Protocol (LDAP) controls a client’s access to a data file that is stored in another server [i.e. data server], datastore or database. Client’s access/retrieval request to a data file is managed by the directory server using an index or directory for a de-centralized data storage and management).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhan with the method/system of Frochlich and Mendelson for the benefit of providing a user with a means for providing an obvious option, for the combination of Frochlich and Mendelson, to implement a de-centralized file storing and management system to store a client’s file to a local storage separate from the client and the server, and providing the client a secure access/retrieve to the file using the index/reference-ID of the file (Zhan: col 1, lines 07-67, col 2, lines 1-7). 
As to claim 9, Frochlich, Mendelson, and Zhan teaches the Method according to claim 8, 
Frochlich further teaches wherein the step of the controlling of the transfer of the ELN-files between the local storage server and the client computer comprises, for the purpose of uploading a ELN file from the ELN system, the following steps: receiving a signal from the client software at the ELN managing application indicating that at least one data object is being entered into the ELN system, in particular being uploaded into the ELN system) (Frochlich: pars 0006, 008, 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server for performing steps for security of data storage, manage, and transfer),
•    let the ELN host server, which in particular stores the ELN database, in particular the ELN managing application, generate a unique identifier (ID) and, preferably for the purpose of encryption, a public key, and send this back to the client software (Frochlich: pars 0094, 0098, 0112, implementing Public Key Infrastructure that employs digital certificates to provide a full set of security services),
•    present at the client computer an upload dialog for selecting at least one file, containing the at least one data object (Frochlich: pars 0070, 0094, 0098, 0110-0114, object of data is protected using a thumbprint for each version of data object associated with user credentials),
•    let the client software send the at least one file to the local storage server, along with the ID and the public key (Frochlich: pars 0094, 0098, 0112, Public Key Infrastructure is used controlling data access).
As to claim 10, Frochlich, Mendelson, and Zhan teaches the Method according to claim 9, 
Frochlich and Mendelson further teaches wherein the step of the controlling of the transfer of the ELN-files between the local storage server and the client computer additionally comprises, for the purpose of uploading a ELN file from the ELN system, the following steps: let the local storage server store the at least one file and associate the ID with the at least one file, let the local storage server generate a hash value in dependence on the at least one file, in particular on the content of the at least one file, let the local storage server encrypt a message including the hash value along with other meta data like file date, modification, encoding, etc., using the public key. let the encrypted message including at least the hash value and the metadata be transferred from the local storage server back to the client software value be transferred from the local storage server back to the client software (18) (Frochlich: pars 0098-100, Public Key Infrastructure; object data is hashed and subsequently encrypted with an internal private key thumb print of the object, using secure hashing algorithm SHA-1 and the digital signature algorithm (DSA). Mendelson, col 17, lines 51-58, encrypting the unique song ID and embedding the encrypted value in the MP3 file for comparison with the song ID in the song ID field. The authentication certificate may even involve encrypting the MP3 file itself with an encrypted key derived from the song ID).
As to claim 11, Frochlich, Mendelson, and Zhan teaches the Method according to claim 10, 
Frochlich and Mendelson further teaches wherein the step of the controlling of the transfer of the ELN-files between the local storage server and the client computer additionally comprises, for the purpose of uploading a ELN file from the ELN system, the following step: let the client software forward the message containing at least the encrypted hash value and the metadata to the ELN managing application, and/or in particular to the ELN host server (Frochlich: pars 0098-100, Public Key Infrastructure; object data is hashed and subsequently encrypted with an internal private key thumb print. Mendelson, col 17, lines 51-58, encrypting the unique song ID and embedding the encrypted value in the MP3 file for comparison with the song ID in the song ID field. The authentication certificate may even involve encrypting the MP3 file itself with an encrypted key derived from the song ID).
As to claim 12, Frochlich, Mendelson, and Zhan teaches the Method according to claim 11, 
Frochlich  and Mendelson further teaches wherein the step of the controlling of the transfer of the ELN-files between the local storage server and the client computer (Frochlich: pars 0098-100, Public Key Infrastructure for encryption and decryption. Data object data is hashed and subsequently encrypted with an internal private key thumb print of the object, using secure hashing algorithm SHA-1 and the digital signature algorithm (DSA). Mendelson, col 5, lines 60-63, col 17, lines 51-58, encrypting the unique song ID and embedding the encrypted value in the MP3 file for comparison with the song ID in the song ID field. The authentication certificate may even involve encrypting the MP3 file itself with an encrypted key derived from the song ID. Identifier is a digital hash extracted from its respective multimedia file).
As to claim 13, Frochlich, Mendelson, and Zhan teaches the Method according to claim 8, 
Frochlich, Mendelson, and Zhan further teaches wherein the step of the controlling of the transfer of the ELN-files between the local storage server and the client computer additionally comprises, for the purpose of downloading a ELN file from the ELN system, the following steps: let the ELN managing application receive a query of the client software indicating that the client seeks to download at least one data object, which was previously entered into the ELN system, from the ELN system, let the ELN managing application receive a query of the client software requesting the location, e.g. the path or (Frochlich: pars 0051-0058; Fig 1, the ELN managing application receive a query of the client software indicating that the client seeks to download at least one data object, which was previously entered into the ELN system. Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, one or more content/multimedia data files are stored in client machine or a storage connected with client, and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and stored and maintained on the server for permitting access/transfer of the content/multimedia data files based on the verification of the associated reference ID of the file. Zhan: col 1, lines 07-67, col 2, lines 1-7, client’s access to a data file that is stored in another server [i.e. data server], datastore or database. Client’s access/retrieval request to a data file is managed by the directory server using an index or directory for a de-centralized data storage and management).
As to claim 14, Frochlich, Mendelson, and Zhan teaches the use of the ELN system according to claim 1 in a pharmaceutical or biomedical laboratory (Frochlich: pars 0005, 0019-0021, 0026, 0049, the electronic laboratory notebook (ELN) system is applied in biomedical, medicinal chemistry, or pharmaceutical fields).
As to claim 15, Frochlich teaches A non-transitory storage medium containing data representing an executable program code for (Frochlich: pars 0001, 0006, 0008, 0019-0021; Fig 1, electronic laboratory notebook (ELN) system performing method steps for security of data storage, manage, and transfer), running and ELN managing application, which can be hosted by an ELN service provider (Frochlich: pars 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server), which is accessible for clients via the Internet and which is configured for managing the access of the clients on the electronic laboratory notebook represented by ELN data in an ELN database stored on an ELN host server and hosted by the ELN service provider (Frochlich: pars 0019-0021; Fig 1, an electronic laboratory notebook (ELN) that is running as client workstation/device connected over the Internet, a distributed communication network or LAN), the ELN data in the ELN database containing data entries (Frochlich: pars 0019-0021; Fig 1, the sever, along with a ELN application server, performs as electronic laboratory notebook (ELN) host server, and contains an ELN database and a long term archive to store data for providing appropriate data storage for one or more client work stations), the executable program code realizing the following functions:
receiving, via the Internet and by means of the ELN managing application (Frochlich: pars 0019-0021; Fig 1, an ELN application running on the ELN client workstation in association with an application server or a web-based server), a query of a client software, which runs on a client computer being located on premises of the client, (Frochlich: pars 0051-0058; Fig 1, the ELN managing application receive a query of the client software indicating that the client seeks to download at least one data object, which was previously entered into the ELN system).
Frochlich does not explicitly teach [database] which contain the references to ELN files, the ELN files being stored separately from the ELN database and being stored on a local storage server, and which include content of the ELN and which are referenced by the data entries of the ELN database, between the client computer and the local storage server, which is located on premises of the client and configured for storing the ELN files.
However, in an analogous art, Mendelson teaches [database] which contain the references to ELN files, the ELN files being stored separately from the ELN database and being stored on a local storage server (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, teach of a system/method for de-centralized file storage and management, where one or more content/multimedia data files are stored in client machine or a storage connected with client [i.e. local storage], and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and maintained on the server), and
which include content of the ELN and which are referenced by the data entries of the ELN database, between the client computer and the local storage server, which is located on premises of the client and configured for storing the ELN files (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67, one or more content/multimedia data files are stored in client machine or a storage connected with client [i.e. local storage], and an index comprises a plurality of unique reference IDs correlated to the plurality of known multimedia data files are stored and stored and maintained on the server for permitting access/transfer of the content/multimedia data files based on the verification of the associated reference ID of the file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mendelson with the method/system of Frochlich for the benefit of providing a user with a means for creating index of file reference IDs of the protected files, such as ELN-flies, and storing in the server location, for server to control the access/transfer of the file verifying the associated reference ID (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67). 
Mendelson discloses the control the access/transfer of the file verifying the associated reference ID, as addressed above, and additionally, discloses permitting file transfer from a first client to a second client utilizing the server stored index of reference IDs associated with files stored at first client (Mendelson: pars col 5, lines 5-67, col 6, lines 1-67), but Frochlich or Mendelson does not explicitly teach controlling, by means of the ELN managing application and depending on the client’s access rights, the transfer of the ELN-files between the client computer and the local storage server.
However, in an analogous art, Zhan teaches controlling, by means of the ELN managing application and depending on the client’s access rights, the transfer of the ELN-files between the client computer and the local storage server (Zhan: col 1, lines 07-67, col 2, lines 1-7, discloses a known methods in the prior art and background discussion, where Lightweight Directory Access Protocol (LDAP) controls a client’s access to a data file that is stored in another server [i.e. data server], datastore or database. Client’s access/retrieval request to a data file is managed by the directory server using an index or directory for a de-centralized data storage and management).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhan with the method/system of Frochlich and Mendelson for the benefit of providing a user with a means for providing an obvious option, for the combination of Frochlich and Mendelson, to implement a de-centralized file storing and management system to store a client’s file to a local storage separate from the client and the server, and providing the client a secure access/retrieve to the file using the index/reference-ID of the file (Zhan: col 1, lines 07-67, col 2, lines 1-7). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439